Case 0:19-cv-61681-RS Document 7 Entered on FLSD Docket 09/17/2019 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

CASE NO. 19-61681-CIV-SMITH

HOWARD COHAN,
Plaintiff,

Vs.

YUKON BROWARD, LLC,

Defendant.
/

ORDER OF FINAL DISMISSAL

THIS MATTER is before the Court on the parties’ Joint Stipulation of Dismissal with
Prejudice [DE 6]. Accordingly, it is

ORDERED that:

1. This matter is DISMISSED with prejudice.

2. All pending motions not otherwise ruled upon are DENIED as moot.

3. The Court retains jurisdiction to enforce the terms of the parties’ Settlement
Agreement for one year from the date of this order.

4. This case is CLOSED.

DONE AND ORDERED in Fort Lauderdale, Florida, this 16th day of September, 2019.

Vue

RODNEY SMITH
UNITED STATES DISTRICT JUDGE

 

ce: All counsel of record
